             Case 2:15-cr-00120-JCC Document 1213 Filed 07/20/20 Page 1 of 1



                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR15-0120-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    SON T. NGUYEN,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to withdraw his
18   pro se motion for compassionate release (Dkt. No. 1212). Having thoroughly considered the
19   motion and the relevant record, the Court hereby GRANTS the motion. The Clerk is DIRECTED
20   to TERMINATE Defendant’s pro se motion for compassionate release (Dkt. No. 1202).
21          DATED this 20th day of July 2020.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 1
